
	
		III
		110th CONGRESS
		2d Session
		S. RES. 626
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 25, 2008
			Mr. Vitter (for himself,
			 Mr. DeMint, Mrs. Dole, Mr.
			 Crapo, Mr. Cornyn,
			 Mr. Coburn, Mr.
			 Sessions, Mr. Burr, and
			 Mr. Kyl) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Supreme Court of the United States erroneously decided Kennedy v. Louisiana,
		  No. 07–343 (2008), and that the eighth amendment to the Constitution of the
		  United States allows the imposition of the death penalty for the rape of a
		  child.
	
	
		Whereas
			 1 out of 3 sexual assault victims is under 12 years of age;
		Whereas
			 raping a child is a particularly depraved, perverted, and heinous act;
		Whereas
			 child rape is among the most morally reprehensible crimes;
		Whereas
			 child rape is a gross defilement of innocence that should be severely
			 punished;
		Whereas
			 a raped child suffers immeasurable physical, psychological, and emotional harm
			 from which the child may never recover;
		Whereas
			 the Federal Government and State governments have a right and a duty to combat,
			 prevent, and punish child rape;
		Whereas
			 the popularly elected representatives of Louisiana modified the rape laws of
			 the State in 1995, making the aggravated rape of a child 11 years of age or
			 younger punishable by death, life imprisonment without parole, probation, or
			 suspension of sentence, as determined by a jury;
		Whereas
			 on March 2, 1998, Patrick Kennedy, a resident of Louisiana, brutally raped his
			 8-year-old stepdaughter;
		Whereas
			 the injuries inflicted on the child victim by her stepfather were described by
			 an expert in pediatric forensic medicine as the most severe he had seen
			 from a sexual assault;
		Whereas
			 the cataclysmic injuries to her 8-year-old body required emergency
			 surgery;
		Whereas
			 a jury of 12 Louisiana citizens convicted Patrick Kennedy of this depraved
			 crime, and unanimously sentenced him to death;
		Whereas
			 the Supreme Court of Louisiana upheld this sentence, holding that the death
			 penalty was not an excessive punishment for Kennedy's crime;
		Whereas
			 the Supreme Court of Louisiana relied on precedent interpreting the eighth
			 amendment to the Constitution of the United States;
		Whereas
			 on June 25, 2008, the Supreme Court of the United States held in Kennedy v.
			 Louisiana, No. 07–343 (2008), that executing Patrick Kennedy for the rape of
			 his stepdaughter would be cruel and unusual punishment;
		Whereas
			 the Supreme Court, in the 5–4 decision, overturned the judgment of Louisiana's
			 elected officials, the citizens who sat on the jury, and the Louisiana Supreme
			 Court;
		Whereas
			 this decision marked the first time that the Supreme Court held that the death
			 penalty for child rape was unconstitutional;
		Whereas, as Justice Alito observed in his
			 dissent, the opinion of the majority was so broad that it precludes the Federal
			 Government and State governments from authorizing the death penalty for child
			 rape no matter how young the child, no matter how many times the child
			 is raped, no matter how many children the perpetrator rapes, no matter how
			 sadistic the crime, no matter how much physical or psychological trauma is
			 inflicted, and no matter how heinous the perpetrator's prior criminal record
			 may be;
		Whereas, in the United States, the people,
			 not the Government, are sovereign;
		Whereas
			 the Constitution of the United States is supreme and deserving of the people's
			 allegiance;
		Whereas
			 the framers of the eighth amendment did not intend to prohibit the death
			 penalty for child rape;
		Whereas
			 the imposition of the death penalty for child rape has never been within the
			 plain and ordinary meaning of cruel and unusual punishment,
			 neither now nor at the adoption of the eighth amendment;
		Whereas
			 instead of construing the eighth amendment’s prohibition of cruel and
			 unusual punishment according to its original meaning or its plain and
			 ordinary meaning, the Court followed a two-step approach of first attempting to
			 discern a national consensus regarding the appropriateness of the death penalty
			 for child rape and then applying the Justices' own independent judgment in
			 light of their interpretation of a national consensus and evolving standards of
			 decency;
		Whereas, to the extent that a national
			 consensus is relevant to the meaning of the eighth amendment, there is national
			 consensus in favor of the death penalty for child rape, as evidenced by the
			 adoption of that penalty by the elected branches of the Federal Government only
			 2 years ago, and by the swift denunciations of the Kennedy v. Louisiana
			 decision by the presumptive nominees for President of both major political
			 parties;
		Whereas
			 the evolving standards of decency is an arbitrary construct without foundation
			 in the Constitution of the United States and should have no bearing on Justices
			 who are bound to interpret the laws of the United States;
		Whereas
			 the standards of decency in the United States have evolved toward approval of
			 the death penalty for child rape, as evidenced by 6 States and the Federal
			 Government adopting that penalty in the past 13 years;
		Whereas
			 the Supreme Court rendered its opinion without knowledge of a Federal law
			 authorizing the death penalty for child rapists;
		Whereas
			 the Federal law authorizing the death penalty for child rapists was passed by
			 Congress and signed by the President 2 years before the Supreme Court released
			 the decision; and
		Whereas
			 the Court presumably would have deferred to the elected branches of government
			 in determining a national consensus regarding evolving standards of decency had
			 it been aware of the Federal law authorizing the death penalty for child
			 rapists at the time that it made the decision: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the depraved conduct of the worst child
			 rapists merits the death penalty;
			(2)standards of decency allow, and sometimes
			 compel, the death penalty for child rape;
			(3)the eighth amendment to the Constitution of
			 the United States allows the death penalty for the rape of a child where the
			 crime did not result, and was not intended to result, in death of the
			 victim;
			(4)the Louisiana statute making child rape
			 punishable by death is constitutional;
			(5)the Supreme Court of the United States
			 should grant any petition for rehearing of Kennedy v. Louisiana, No. 07–343
			 (2008), because the case was decided under a mistaken view of Federal
			 law;
			(6)the portions of the Kennedy v. Louisiana
			 decision regarding the national consensus or evolving standards of decency with
			 respect to the imposition of the death penalty for child rape should not be
			 viewed by Federal or State courts as binding precedent, because the Supreme
			 Court was operating under a mistaken view of Federal law; and
			(7)the Supreme Court should reverse its
			 decision in Kennedy v. Louisiana, on rehearing or in a future case, because the
			 decision was supported by neither commonly held beliefs about cruel and
			 unusual punishment, nor by the text, structure, or history of the
			 Constitution of the United States.
			
